Title: James Madison to Littleton Dennis Teackle, 28 February 1834
From: Madison, James
To: Teackle, Littleton Dennis


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Feby. 28. 34
                            
                        
                        
                        I have duly recd. your favor enclosing a Copy of your plan for a "National Bank."
                        Having outlived the period, within which I could venture on the task, of examining & appreciating,
                            the comparative merits of such Institutions, I must limit myself to the remark that the plan you have struck out argues a
                            familiarity with the principles and modifiable materials of Banks, of which you have given other proofs With my thanks
                            for your politeness, I tender you my cordial respects & salutations
                        
                        
                            
                                J. M
                            
                        
                    